Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 4-7, 15-16 and 19 directed to an invention non-elected with traverse in the reply filed on 9/8/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to act during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-3, 8-14 and 17-18 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1) to create an aerosol from comprising first liquid particles and providing a sampled aerosol containing analyte particles to for a second aerosol and provide an acoustic coater to receive the two aerosols and providing an acoustic field to cause impingement of the first aerosol onto particles of the second aerosol on-the-fly to form coated aerosol particles wherein the coating material comprises MALDI matrix solution comprising at least either hydrochloric, trifluoroacetic, formic and acetic acid as in claim 1, 2) to create an aerosol from comprising first solid particles and providing a sampled aerosol containing analyte particles to for a second aerosol and provide an acoustic coater to receive the two aerosols and providing an acoustic field to cause impingement of the first aerosol onto particles of the second aerosol to form coated aerosol particles as in claim 10, or 3) aerosolizing a first liquid comprising a MALDI matrix solution  and aerosolizing a second liquid sample containing an analyte particle and providing an acoustic coater to receive both aerosols and providing an acoustic field to the acoustic coater so as to urge the liquid particles of the first aerosol to impinge on the particles of the second aerosol so as to coat the particles of the second aerosol with liquid of the first aerosol to formed coated analyte particles and thereafter analyzing the coated analyte particles in a mass spectrometer.
The most pertinent prior art (WO2015074959) teaches the general structural limitations of a coater. However, the acoustic coater of Schultz uses a gas and a liquid as a source to form a single aerosol, rather than as a way of combining already formed aerosols as in the current application. Further the prior art teaches coating a “sample” with an aerosol but the prior art fails to teach wherein the sample is an aerosol that is coated by another aerosol.  The samples of the prior art are stated as being present on a “sample holder” and can be rotated with the holder during the aerosol coating process further implying that the sample to be coated is not in aerosol form.   Further the prior art provides examples of the sample surfaces including silicon wafers further implying that the samples are not intended to be aerosols. 
Another prior art (US6579718) teaches that the staining of MALDI solutions is well known in the prior art but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (US8409870) teaches that the use of alcohols as solvents for MALDI solutions is known in the prior art but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (USPGPub20050017102) teaches nebulizer mass flow rates reading on those claimed but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (USPGPub2003/0020011) teaches that it is known to mix aerosols before providing them into a coating chamber but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (US7170052) teaches that it is known to dry coated aerosol particles but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (USPGPub20100297635) teaches that the collection of exhaled breath particle is known for analyte material but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (USPGPub20110014235) teaches that static mixing chambers are known for aerosols in the prior art but is otherwise generally unrelated to the majority of the claim limitations.
Another prior art (USPGPub2014/0272172) teaches that it is known to combine particles created from separate aerosols.  However the prior art fails to teach the use of an acoustic coater in conjunction with the apparatus defined.
Another prior art (USPGPub2009/0061089) teaches that it is known to combine aerosols inside a coating device prior art deposition of the combined aerosols onto a substrate.  However, the prior art fails to teach the use of an acoustic coater as part of the coating apparatus used in conjunction with an applied acoustic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
This application is in condition for allowance except for the following formal matters: the presence of withdrawn claims 4-7, 15-16 and 19.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717